Exhibit 10.2

SEVERANCE PROTECTION AGREEMENT, effective as of May 13, 2011 (“Effective Date”),
by and between ENTEGRIS, INC., a Delaware corporation (the “Company”), and
GREGORY B. GRAVES (“Executive”).

RECITALS

1. The Executive is currently employed by the Company as its Chief Financial
Officer.

2. In order to induce the Executive to remain in the employ of the Company for
the term of this Severance Protection Agreement and to allay the Executive’s
concerns as to financial security in the event that Executive’s employment were
terminated by the Company, the Company and Executive have entered into this
Severance Protection Agreement (“Agreement”).

NOW, THEREFORE, in consideration of the above specified recitals and their
mutual promises, the Company and Executive agree as follows:

1. Definitions.

1.1. “Cause” means: (i) Executive’s conviction of a felony involving a personal
act of willful and intentional misconduct or the entry by Executive of a plea of
nolo contendere in connection with such an alleged felony; (ii) the repeated and
continual failure of Executive to fulfill the basic duties of his position with
the Company or Executive’s obligations under this Agreement; (iii) Executive’s
gross negligence, dishonesty, willful malfeasance or gross misconduct in
connection with his employment with the Company; or (iv) willful failure by
Executive to follow any lawful directives established for Executive by the
senior management of the Company. Notwithstanding the foregoing, the
deficiencies referred to in clauses (ii), (iii), and (iv) shall constitute Cause
only if such deficiency remains uncured or continues or recurs after ten
(10) days notice from the Company specifying in reasonable detail the nature of
such deficiency, if such deficiency is capable of cure.

1.2. “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute.

1.3. “Good Reason” means: (i) failure of the Company to continue the Executive
in the position of Chief Financial Officer or another senior executive position
of similar responsibilities and prestige; (ii) material diminution in the nature
or scope of the Executive’s responsibilities, duties or authority,
(iii) diminution by the Company, without the Executive’s consent, of: [A] the
Executive’s base salary, [B] the Entegris Incentive Plan variable compensation
target incentive percentage, or [C] the Fair Value Transfer (“FVT”) of the
Executive’s equity compensation below 100% of median level for chief financial
officers, as determined by the compensation consultant retained by the
Management Development & Compensation Committee of the Company’s Board of
Directors (“MDCC”), but excluding any reduction in clauses [A] through [C] as a
result of: (x) a restructuring by management of benefits for employees of the
Company as a whole that affects Executive in a manner comparable to other senior
executives of the Company or (y) a change in equity FVT level as a result of the
MDCC exercising its discretion and reducing equity compensation levels that
affects Executive in a manner



--------------------------------------------------------------------------------

comparable to other senior executives of the Company; or (iv) the Company’s
requirement that the Executive relocate his office more than thirty-five
(35) miles from the Executive’s current office location, without the Executive’s
consent. Notwithstanding the foregoing, a termination of employment shall not
constitute a termination for Good Reason unless (A) Executive gives notice to
the Company of the deficiency within ninety (90) days of its first occurrence;
(B) the deficiency remains uncured after thirty (30) days from the giving of
such notice; and (C) Executive terminates his employment within thirty (30) days
of the end of such thirty (30)-day cure period.

1.4. “Change in Control” shall have the same meaning as the term “Change of
Control” as defined in Section 1.04(a) through (d) of that certain Executive
Change of Control Termination Agreement, dated August 10, 2005, between the
Company and Executive (the “2005 Agreement”); Change in Control shall exclude
the transaction referred to in clause (e) of Section 1.04 of the 2005 Agreement.

1.5. “Person” means an individual, a corporation, a limited liability company,
an association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its Affiliates.

2. Agreement of the Executive. The Executive hereby agrees to continue in the
employ of the Company for the term of this Agreement; provided, however, that
the Executive shall be entitled to resign from the Company for Good Reason.
Executive further agrees that payment of any benefits under this Agreement shall
be subject to and expressly conditioned upon Executive executing a release for
and on behalf, of his heirs, executors, administrators, successors, assigns, and
anyone claiming through Executive in favor of the Company releasing and waiving
any and all claims related to pay, vacation pay, insurance or welfare benefits
or any other rights relating to employment with the Company (a “Release”).

3. Termination of Employment by the Company. For the term of this Agreement, if
the Company terminates Executive’s employment for any reason other than Cause
(and other than as a result of death or disability) or if Executive resigns from
the Company for Good Reason, then, in such event: (i) the Company will pay
Executive an aggregate severance benefit in an amount equal to two times
Executive’s base salary as in effect immediately prior to any such termination
or resignation; such severance benefit shall be paid in the form of salary
continuation for the period commencing on the date of such termination or
resignation and ending on the second anniversary of the date of any such
termination or resignation (the “Severance Pay Period”) and, for purposes of
Section 409A of the Code, each installment of such salary continuation shall be
treated as a separate payment; (ii) the Company will continue healthcare
benefits for Executive and his immediate family for the entire of the Severance
Pay Period; and (iii) the restrictions with respect to all outstanding
restricted stock unit (RSU) awards made to Executive shall lapse and all
outstanding unvested stock options shall vest as of the date of such termination
or resignation.

4. Term. The initial term of this Agreement shall be for a period of two years
following the Effective Date and shall be automatically extended for one
additional year on the second anniversary of the Effective Date and on each
anniversary thereafter.

 

2



--------------------------------------------------------------------------------

5. Confidentiality. During the Severance Period and thereafter, Executive shall
hold all confidential information of the Company in his possession in strict
confidence and shall not disclose it to any third party. This non-disclosure
obligation shall not apply to information which is in the public domain or
subsequently comes into the public domain through no fault of the Executive.

6. Withholding. All payments to be made or benefits to be provided to Executive
in accordance with this Agreement shall be made net of all applicable income and
employment taxes required to be withheld from such payments. If any taxes are
required to be withheld prior to payment, the Company may reduce other
compensation payable to Executive or reduce the amount of future payments
hereunder.

7. Change in Control. The Company agrees that if a Change in Control of the
Company occurs while Executive is employed by the Company, then the Executive
shall be entitled to the benefits provided to Executive by the 2005 Agreement in
lieu of the benefits provided by this Agreement; provided, that if such Change
in Control is not also a “change in control event” as defined in
Section 1.409A-3(i)(5)(i) of the Treasury Regulations, the portion of any
severance payable under the 2005 Agreement that does not exceed the severance
that would otherwise have been payable under Section 3(i) of this Agreement, to
the extent constituting nonqualified deferred compensation subject to
Section 409A of the Code, shall be paid as salary continuation in accordance
with the provisions of this Agreement. The Company shall require any successor
corporation or other business entity by agreement to expressly assume and agree
to perform this Agreement, or any remaining portion thereof, in its entirety.

8. Restricted Activities. Executive acknowledges that during employment with the
Company Executive has had access to Confidential Information which, if
disclosed, would assist in competition against the Company and agrees that the
following restrictions on Executive’s activities are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the
Company:

 

(a)

Executive agrees that, during the Severance Pay Period Executive will not,
directly or indirectly, whether as owner, partner, investor, consultant, agent,
employee, co-venturer or otherwise, compete with the Company within the United
States or in any other country in which the Company is doing business.
Specifically, but without limiting the foregoing, Executive agrees not to work
or provide services, in any capacity, whether as an employee, independent
contractor or otherwise, whether with or without compensation, to any Person
that is engaged in any business that is competitive with the business of the
Company, as conducted or in planning during Executive’s employment with the
Company, unless the Company agrees, in advance and in writing, signed by the
Chief Executive Officer of the Company, to the Executive working or providing
services for a specified Person. The Company will so agree provided that it
determines, in its sole discretion, that the acceptance of a position with such
Person by Executive or the provision of such work or services will not result in
the use or disclosure of Confidential Information. Executive agrees that the
Company’s consent shall be acquired prior to accepting any such position or
commencing any business activity which could be inconsistent with Executive’s

 

3



--------------------------------------------------------------------------------

  obligations under this Agreement. Executive agrees to provide the Company with
all information that it may reasonably request in order to make a determination
as contemplated hereunder.

 

(b) Executive agrees that during the Severance Pay Period, Executive will not,
directly or indirectly, (i) hire any employee of the Company or seek to persuade
any employee of the Company to discontinue employment or (ii) solicit or
encourage any independent contractor providing services to the Company to
terminate or diminish its/his/her relationship with the Company.

 

(c) Executive agrees without reservation that these restraints are necessary for
the reasonable and proper protection of the Company and that each and every one
of the restraints is reasonable in respect to subject matter, length of time and
geographic area. Executive and the Company further agree that, in the event that
any provision of this Section 8 is determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, that
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law.

9. Retirement, etc. If Executive ceases to be an employee due to retirement at
age 54 with 10 years of continuous service, Executive will be entitled to
immediate vesting of all outstanding unvested RSUs and stock option awards
granted to Executive after the Effective Date. In the event that future RSU
awards include a performance based vesting feature, vesting will continue based
on achievement of the performance metrics after the Executive ceases to be an
employee due to retirement. Executive acknowledges that the protections of this
Section 9 may result for tax purposes in the lapse of a “substantial risk of
forfeiture” with respect to any outstanding and unvested RSU awards at the time
of Executive’s attainment of retirement eligibility (rather than upon any later
actual retirement or scheduled vesting) and that, accordingly, Executive may owe
FICA tax with respect to such awards prior to actual delivery of the shares.
Reference is made to the RSU and stock option awards made to Executive in 2011
and prior to the date hereof (the “2011 RSU award” and the “2011 stock option
award,” respectively). The provisions of this Section 9 shall apply to
accelerate vesting under the 2011 RSU award and the 2011 stock option award in
respect of any retirement in accordance with this Section 9 prior to scheduled
vesting; provided, that if acceleration of the last vesting tranche under the
2011 RSU award occurs by reason of this Section 9, the shares relating to the
portion so accelerated shall be delivered to Executive immediately upon
retirement; and further provided, that if Executive does not retire under
circumstances requiring an acceleration of the 2011 RSU award, the shares
underlying the last tranche of such award (unless earlier forfeited) shall be
delivered immediately upon scheduled vesting on February 19, 2015 and in all
events by March 15, 2015. Any RSU award granted to Executive after the date
hereof shall contain terms consistent with this Agreement, including this
Section 9. For purposes of this section, all options that either have vested
prior to retirement or that vest upon retirement will be eligible for exercise
for the lesser of four (4) years or the expiration date of the options.

10. Section 409A. References herein to Executive’s termination of employment or
similar or correlative terms shall mean and be limited to a “separation from
service” as defined in Section 409A and the regulations thereunder. If at the
time of a separation from service

 

4



--------------------------------------------------------------------------------

Executive is a “specified employee” as defined in Section 409A and the
regulations thereunder, (i) any payment under Section 3 hereof that constitutes
nonqualified deferred compensation subject to Section 409A and that would
otherwise have been paid within the six (6)-month period following separation
from service shall instead be accumulated and paid on the date that follows the
separation from service by six (6) months and one day, and (ii) any shares
deliverable under an RSU award made after the date hereof that constitutes
deferred compensation subject to Section 409A of the Code and that would be
delivered (without regard to this Section 10) upon Executive’s separation from
service shall instead be delivered on the date that follows the separation from
service by six (6) months and one day. The provisions of this Agreement shall be
construed and administered to comply with, or comply with the requirements for
exemption from, Section 409A of the Code, but neither the Company nor any other
Person shall be liable to Executive for any failure so to comply.

11. Miscellaneous. This Agreement may be amended only by a written instrument
signed by the Company and Executive. Except with respect to any other agreement
between the Company and Executive that is specifically referenced herein and
intended to continue beyond the execution of this Agreement, this Agreement
shall constitute the entire agreement between the Company and Executive with
respect to the subject matter hereof. This Agreement shall be governed by the
laws of the Commonwealth of Massachusetts, other than the provisions thereof
relating to conflict of laws. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors, heirs,
executors, administrators (in the case of Executive) and assigns. In the event
that: (i) Executive breaches any of the covenants contained in Section 2 above,
the Company’s remedy shall be limited to forfeiture by Executive of the
severance benefits provided in this Agreement; or (ii) Executive breaches any of
the covenants contained in Section 5 or Section 8 above, the damage to the
Company would be irreparable; Executive therefore agrees that the Company, in
addition to any other remedies available to it, shall be entitled to preliminary
and permanent injunctive relief against any breach or threatened breach by
Executive of any of those covenants, without having to post bond. This Agreement
may be executed in counterparts, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Severance Protection
Agreement effective as of the day first written above.

 

ENTEGRIS, INC.     EXECUTIVE By:  

/s/ GIDEON ARGOV                                     .

   

  /s/    GREGORY B. GRAVES                       .

Name:   Gideon Argov     Printed Name: Gregory B. Graves Title:   President &
CEO    

  July 25, 2011                                             .

   

  July 28, 2011                                             .

Execution Date       Execution Date

 

5